Citation Nr: 1135569	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  08-14 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a higher initial rating for a thoracolumbar strain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to May 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2007, a statement of the case was issued in March 2008, and a substantive appeal was received in May 2008.

The Veteran also appealed the issues of entitlement to service connection for bilateral shin disorders.  However, she withdrew the issues at a July 2008 informal RO hearing.


FINDING OF FACT

The Veteran's service-connected thoracolumbar strain is not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected thoracolumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 5235 to 5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The present appeal involves the Veteran's claim that the severity of her service-connected thoracolumbar strain warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected thoracolumbar strain has been rated by the RO under the provisions of Diagnostic Codes 5235 to 5243. 

The General Rating Formula for Diseases and Injuries holds that for diagnostic codes 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episode) a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  


The criteria also include the following provisions:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  5235 Vertebral fracture or dislocation 5236 Sacroiliac injury and weakness 5237 Lumbosacral or cervical strain 5238 Spinal stenosis 5239 Spondylolisthesis or segmental instability 5240 Ankylosing spondylitis 5241 Spinal fusion 5242 Degenerative arthritis of the spine (see also diagnostic code 5003) 5243 Intervertebral disc syndrome

Pursuant to Diagnostic Code 5243, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Veteran underwent a VA examination in June 2007.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of constant pain that rates a 1/10 in severity.  She also reported flare-ups that are 3/10 in severity.  Her pain is aggravated by standing for more that 30 minutes and exercising.  She denied any radiating symptoms or incapacitating episodes.  She reported that she had no restrictions on doing housework, yardwork, or self care except when her back is slightly flared up.  She stated that she can walk up to two miles on flat ground before experiencing a flare-up.  She stated that she is unemployed; but she was going to school full time to become a radiology technician (as a result, the Board sees no issue regarding the Veteran's current unemployment and the recent Court decision in Rice v. Shinseki, 22 Vet. App. 447, 448 (2009) (per curiam)).  She reported no limits to her usual work-like activities, providing evidence against her own claim in that the rating criteria is primarily based on impairment in work-like settings.  

Upon examination, the Veteran moved freely and was in no apparent distress.  Her posture and gait were normal.  Examination of her back revealed no spasms; but she did have tenderness to palpation along the paravertebral muscles bilaterally from T6-T12.  She achieved flexion to 90 degrees without pain; extension to 20 degrees with pain beginning at 10 degrees; right and left lateral flexion to 30 degrees without pain; and right and left rotation to 30 degrees without pain.  She had normal strength, sensation, and reflexes throughout upper and lower extremities.  Heel, toe, tandem walking, and straight leg raise were all normal without any abnormalities.  Romberg was normal.  The examiner stated that there was no additional loss of motion due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  The examiner diagnosed the Veteran with a mild thoracolumbar strain.  

The Veteran underwent another VA examination in September 2008.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of constant pain that she rated as 4-5/10 in severity.  She stated that she also experiences almost daily flare-ups, wherein the pain rises to a 7/10 in severity.  She stated that she was incapacitated three times in the past year, for approximately 2-3 hours.  She admitted that she was never prescribed bed rest.  

The Veteran is still a full time student who is taking an online course program.  She reported that she is able to sit at her computer and do online studies; but that she must get up intermittently and walk around.  She reported occasional radiating pain into her right leg and calf.  The pain lasts for only a second before it resides.  She reported no other radicular-type pain.  She reported occasional tingling in her right thigh; but she was very vague.  She had no obvious weakness in her legs.  She reported that she is moderately limited in terms of activities.  She stated that she cannot run; she cannot ride a dirt bike; she has difficulty doing sit-ups; and she develops pain after walking 3/4 of a mile.  She exercises everyday using weights.  It causes her pain; but she "toughs it out."  She reported that she underwent an MRI approximately 8-10 months prior; and was told that the scan was normal.  

The Veteran reported that she began a physical therapy program in September 2007.  She discontinued the program in March 2008 because she stated that it was not helping.  She began using a TENS unit in January 2008.  She does not use it regularly (only once a week).  She stated that she sleeps poorly as a result of back pain, so she takes Ultram and amitriptyline before going to bed.  In regards to activities of daily living, the Veteran stated that she is not significantly limited.  She is able to do yardwork and housework.  She exercises regularly, walks the dogs, and takes care of her own personal needs.  

Upon examination, the Veteran was healthy and moved freely.  Posture and gait were normal; and she used no assistive devices or orthotics.  She was able to actively flex at the waist from 0-90 degrees (with mild low back pain at 90 degrees).  She was able to extend from 0-20 degrees (with mild pain at 20 degrees).  She was able to laterally flex to the left from 0-30 degrees and to the right from 0-20 degrees.  There was mild pain at the extreme range of motion on the right.  She was able to rotate from 0-30 degrees bilaterally, with mild pain at 30 degrees to the left.  There was no additional loss of range of motion of the thoracolumbar spine due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  Straight leg raising was normal in the sitting and supine positions.  Strength throughout the lower extremities was normal.  There was no muscle atrophy.  

The examiner diagnosed the Veteran with a chronic lumbar strain.  He found that there was no evidence of any lumbar nerve root compromise, and no evidence of any specific pathology in the lumbar spine noted on an MRI taken approximately one year ago.  He found that there was minimal limitation of motion of the lumbar spine with minimal pain.   

The Board notes that in order to warrant a rating in excess of 10 percent, the Veteran's disability must be manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  

The Veteran's forward flexion has not been shown to be limited to between 30 and 60 degrees.  To the contrary, at the Veteran's two examinations, she was able to achieve forward flexion to 90 before experiencing mild pain.  Moreover, both examiners noted that the Veteran did not suffer from muscle spasms; and that her posture and gait were normal.  Finally, at her September 2008 VA examination, the Veteran reported three incapacitating episodes during the past year.  Each episode lasted for a few hours.  The Board notes that even if these occurrences constituted incapacitating episodes, they were too brief to warrant a rating in excess of 10 percent.  However, the Board notes that the Veteran has not had any incapacitating episodes for rating purposes in that an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  The Veteran admitted that she has not been prescribed bed rest.  

Finally, in regards to DeLuca criteria, both VA examiners stated that there was no additional loss of range of motion of the thoracolumbar spine due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  There is no medical evidence to show that there is any additional loss of motion of the thoracolumbar spine due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 10 percent.

The Board recognizes the Veteran's complaints of pain, flare-ups, and slight to moderate limitation of activities.  The Board finds the Veteran's reporting of symptoms to be highly credible.  However, in this case the symptoms simply do not warrant a rating in excess of 10 percent pursuant to Diagnostic Codes 5235 to 5243. 

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 10 percent for a thoracolumbar strain must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's mild limitation of motion and mild pain symptoms squarely match the type and degree of the examples set forth under the criteria for the current 10 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

Finally, in making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated June 2007.                                                                      

At this point the Board acknowledges the decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which noted that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court further indicated, among other things, that if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement to the claimant.  

However, the Board believes that the nature of the present appeal is somewhat different from the situation addressed in Vasquez-Flores.  The present appeal involves the issue of a higher initial rating, not a claim for an increased rating.  A review of the record shows that the RO, in connection with the Veteran's original service connection claim provided the Veteran with adequate VCAA notice in a June 2007 letter prior to the August 2007 adjudication of the claim which granted service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A.  5103(a) (West 2002), notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  In line with the reasoning set forth in these judicial decisions, it appears that the notice requirements addressed by the Court in Vasquez-Flores, supra, do not apply to initial rating claims such as the one now on appeal to the Board. 

The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  



Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran physical examinations in June 2007 and September 2008, obtained medical opinions as to the etiology and severity of the disability, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

ORDER

The appeal is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


